Title: To Thomas Jefferson from John Hunter, 29 April 1805
From: Hunter, John
To: Jefferson, Thomas


                  
                     Honored Sir/
                     Fairfax County Virginia29th. April 1805
                     
                  
                  If your Excellency will please to recolect on the 9th. of November 1803. I waited on you for your Councel respecting a balance of a years rent due me from the Estate of John Fitzgerald, late Navel Officer Alexandria So. Potomac. When I shew’d you my claim, you advised me to apply to the Member of our District, which I did, & enjoyn’d Mr. John Randolph with him in my application, and have lost my claim. Now Honored Sir as I have heard lately, that it is your intention to withdraw that Office from the person who now is in posession of it, Mr. Charles Simms; should you wish to displace him; can I, tho’ a stranger to your Excellency, with any degree of confidence solicite your interest for that appointment, To the faithful fulfilment and due performance of which, I will render your Excellency very sufficient security. I have a lott, the same which Colo. Fitzgerrald occupyed on Fairfax Street while Navil Officer, quite centrical for the business.—
                  Of this request I hope you will consider, and when convenient you will please drop me a line which the present bearer will bring at your pleasure. I could wish myself better acquainted with you, but if this request should merit your answer which I hope for; will wait on you soon after, should you require a recommendation I hope to furnish you with one to your sattisfaction; this Sollicitation is in behalf of my Son who is a sober Man and can afford a good recommedation, well acquainted in business, about 27 years old, the bearer is very well acquainted with us both.—I am with the greatest esteem your Excellencys obt. and very hble servant
                  
                     John Hunter
                     
                  
               